FILED
                              NOT FOR PUBLICATION                           APR 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DARSHAN KAUR; et al.,                             No. 09-71114

               Petitioners,                       Agency Nos. A099-330-188
                                                              A099-330-189
  v.

ERIC H. HOLDER, Jr., Attorney General,            MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Darshan Kaur and her son, natives and citizens of India, petition for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from

an immigration judge’s decision denying their application for asylum, withholding

of removal, and protection under the Convention Against Torture (“CAT”). We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

because Kaur gave inconsistent testimony regarding her husband’s whereabouts on

the date of her first alleged arrest, see id. at 1040–44 (adverse credibility

determination was reasonable under the REAL ID Act’s “totality of the

circumstances”), and Kaur’s explanation does not compel a different conclusion,

see Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007) (upholding agency

finding that explanations were insufficient). In the absence of credible testimony,

petitioners’ asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Kaur’s CAT claim is based on the same testimony found to be not

credible, and she does not point to any evidence that shows it is more likely than

not that she would be tortured if returned to India, her CAT claim also fails. See

id. at 1156-57. We reject Kaur’s contention the BIA failed to properly analyze her

CAT claim. See 8 C.F.R. § 1208.18(a)(1).

      PETITION FOR REVIEW DENIED.


                                            2                                   09-71114